Bullard, J.,

delivered the opinion of the court.
This is an action against, the captain and owners of the steamboat Arkansas, to recover the value of one hundred and sixty bags of corn, which were shipped in good order on board said boat, but delivered at the place of destination damaged, and totally unfit for use.
It appears by a bill of exceptions," to w'hich our attention has been called, that the plaintiffs produced the testimony of a witness to prove that the corn shipped on board the boat was purchased from the captain, one of the defendants ; and ' that he represented it to be of first rate quality. This evidence was objected to as inadmissible under the pleadings, the suit being for a breach of a contract of affreightment, upon which alone issue was joined. The evidence was, however, admitted. This bill of exceptions was taken by the defendant, and, therefore, needs no further notice, but we think that so far as the evidence offered tended to make one of the defendants liable as vendor, it was inadmissible under the pleadings.
Whether the corn was injured during the short time it was on board, or whether its deterioration was attributable to internal decay, and from causes existing previously to the shipment, is a question of fact, which the court below decided in favor of the defendants, and we see no good reason why it should not be affirmed.
The judgment of the District Court is, therefore, affirmed, with costs.